Citation Nr: 1815508	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-34 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for lumbar sacral degenerative disease, claimed as a lower back condition, currently rated as 10 percent disabling. 

2. Entitlement to service connection for a sinus condition, as due to an undiagnosed illness. 

3. Entitlement to service connection for headaches and migraines with memory loss, as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to April 1988, March 1991 to June 1991, February 1992 to May 1992, and September 1997 to February 1998. The Veteran served in the Southwest Asia theater of operations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. A Notice of Disagreement (NOD) was filed in August 2012. A Statement of the Case (SOC) was issued in October 2013. A substantive appeal (VA Form-9) was filed in December 2013. 

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

The issues of entitlement to an increased rating for lumbar sacral degenerative disease and entitlement to service connection for a sinus condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The most probative evidence of record shows that headaches and migraines with memory loss were not manifested during service or during the presumptive period after separation, and is not otherwise shown to be a result of service.


CONCLUSION OF LAW

The criteria for establishing service connection for headaches and migraines with memory loss have not been met. 38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2010 letter, VA notified the Veteran of the evidence required to substantiate his claim. The Veteran was informed of the evidence VA would attempt to obtain and of the evidence that the Veteran was responsible for providing. See Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103, 5103A; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). The Board finds that the VCAA requirements to notify and assist have been satisfied in this appeal.



Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303(a) (2017).

Generally to establish entitlement to service connection, a veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303 (b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309 (a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or (2) where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection. 38 C.F.R. § 3.303 (b) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such diseases shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Also, service connection is warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317 (a)(i) and (ii). 

Under 38 C.F.R. § 3.317 (2) a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases). 

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(ii). 

Objective indications of chronic disability include both signs in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317.  For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317.

Compensation shall not be paid under this section for a chronic disability: (i) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (ii) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (iii) if there is affirmative evidence that the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317.

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; (13) menstrual disorders. 38 C.F.R. § 3.317. 

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317   but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C. §§ 1110   and 1131 is nevertheless warranted. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

VA compensation shall not be paid if the claimed disability or death was the result of the person's own willful misconduct or abuse of alcohol or drugs. See 38 U.S.C. §§ 105, 1110; 38 C.F.R. §§ 3.1 (n), 3.301(c).  With respect to alcohol and drug abuse, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388 , 1388- 351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of an appellant's own alcohol or drug abuse.  Moreover, § 8052 also amended 38 U.S.C. § 105 (a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See also VAOPGPREC 2-97.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

The Veteran contends that his headaches and migraines with memory loss are related to his military service, to include as due to an undiagnosed illness. 

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal. These records contain a diagnosis of holocephalic headaches, poor memory, and subjective memory impairment.  Service treatment records (STRs) indicate that the Veteran reported headaches during service. However, the remaining inquiry is whether the evidence demonstrates the incurrence of holocephalic headaches, poor memory and subjective memory impairment in service or as a result of service. Upon review of the evidence, the Board concludes that the evidence of record is against a finding that the Veteran's headaches and migraines with memory loss are related to his military service.

An August 1982 STR indicated that the Veteran was diagnosed with an upper respiratory infection. The Veteran reportedly experienced associated headaches with coughing spells.  In February 1985, the Veteran received emergency care for a diagnosed viral syndrome. The Veteran reported that he experienced headaches.  A February 1986 Sobriety Determination Report with an indication of "[d]efinitely intoxicated" is of record. 

A February 2010 VA treatment note indicated that the Veteran's memory was good. In an April 2010 private treatment letter, the Veteran's physician noted that he treated the Veteran for many years and that the Veteran started experiencing several symptoms including headaches in 1992, during the first Gulf War.

In January 2011, the Veteran was afforded a VA Gulf War examination. The Veteran was diagnosed with poor memory. The Veteran reported chronic, daily headaches that occurred during the morning. The Veteran reported that the headaches worsened during the day and had worsened over the preceding 10 years.

In April 2011, the Veteran was afforded another Gulf War examination and was diagnosed with subjective memory impairment. A neurological evaluation revealed that the Veteran's memory was normal. The VA medical examiner rendered the clinical assessment that it is at least as likely as not that the Veteran's disability pattern is related to service in Southeast Asia. According to the examiner, the Veteran's conditions have a clear and specific etiology and diagnosis. The rationale, however, was based only on the Veteran's history, onset of symptoms 18-19 years before examination, and that the Veteran stated that he served in the Gulf War in 1992 (19 years) before the examination. The examiner explained that there were no STRs and very minimal private treatment records in the claims file and the VA treatment records only date back to 2007.

The Veteran was diagnosed with headaches in July 2011. The Gulf War examination report indicated that the Veteran reported that he began to have chronic headaches when he returned from Operation Desert Storm. The Veteran reported that his memory loss problems began when he was 30 years old. The examiner emphasized that a February 2010 VA treatment note indicated that the Veteran's memory was good and that a June 2011 magnetic resonance imaging (MRI) was normal. The Veteran reported drinking 6 beers daily for 10 years and that he got "drunk" monthly. The Veteran reported that he was concerned with how much he drank and wanted help to quit. Alcohol dependence was listed on the active problem list. The examiner rendered the clinical assessment that the Veteran's headaches and memory loss were related to his history of alcohol abuse and dependency. 

A September 2011 VA neurology note indicated that the Veteran was diagnosed with holocephalic headaches. The Veteran reported that he had headaches daily for the preceding 18 years. The Veteran did not report any change in his headache patterns. The Veteran also reported sinus related headaches and facial pain and exertional headaches. The Veteran was prescribed Verapamil for hypertension and headaches. The examiner determined that the Veteran did not exhibit cluster headaches, since his headaches occurred daily. The examiner noted that the Veteran's MRI and CT brain scan were normal. In a January 2012 statement, the Veteran reported that he was prescribed Topirmate for ongoing headaches.

A January 2012 Gulf War examination report indicated that the Veteran reported sleep offset headaches associated with chronic fatigue. The examiner opined that the Veteran's headaches with memory loss do not likely fit into the category of "undiagnosed illness," nor the diagnosed "medically unexplained chronic multisymptom illnesses."  The examiner rendered the clinical assessment that the etiologies of the Veteran's headaches are documented as hypertension, rhinitis, and sinusitis. The examiner expounded on the fact that the Veteran's clinical history indicated that the Veteran suffered from holocephalic headaches that were present every day for the preceding 18 years. The Veteran did not report a major change in his headache pattern and did not exhibit a pattern of cluster headaches, since his headaches occurred daily. The examiner opined that because the Veteran treated his headaches with over-the-counter (OTC) medications, there may be an analgesic rebound component to the Veteran's condition. The examiner highlighted a September 2011 neurology evaluation that indicated that a CT scan and MRI of the Veteran's brain were normal.  The examiner reiterated clinical findings that the Veteran was prescribed Verapamil for persistent hypertension and headaches. The Veteran did not exhibit a pattern of cluster headaches since there were no clusters, the headaches occurred daily. Ultimately, the examiner associated the Veteran's headaches with his diagnosed hypertension.  The examiner further opined that the Veteran's memory loss is as likely as not associated with his past alcohol dependence, in early remission, and poor sleep.

In November 2012, the Veteran's wife stated that she noticed symptoms of the Veteran's memory loss after he returned from several deployments. The Veteran's wife also stated that the Veteran had chronic headaches on a nightly basis. In a personal statement, the Veteran claimed that his headaches and memory loss occurred before his alcohol abuse problems and use of OTC pain medication.

During the July 2017 Board hearing, the Veteran reported headaches with memory loss with onset in 1994 or 1995. The Veteran claimed that a physician informed him that his headaches with memory loss were a result of his service. 

Based on the foregoing evidence, the Board finds that service connection for headaches and migraines with memory loss, as due to undiagnosed illness, is not warranted. In so finding, the Board observes that the clinical evidence of record of headaches with memory loss does not antedate 2010 and 2011. Moreover, since the Veteran's military service, there have been multiple diagnoses of headaches and memory loss. These include holocephalic headaches, sinus related headaches and facial pain, exertional headaches, non-cluster headaches, sleep offset headaches associated with chronic fatigue, and headaches with an analgesic rebound component, poor memory, and subjective memory impairment.  The January 2012 VA examiner specifically found that the Veteran's claimed headaches with memory loss did not likely fit into the category of "undiagnosed illness," or the diagnosed "medically unexplained chronic multisymptom illnesses."  Thus, these conditions are not qualifying undiagnosed illnesses or medically unexplained chronic multisymptom illnesses within the meaning of 38 U.S.C. § 1117(a)(2) and 38 C.F.R. § 3.317(a)(2)(i). In this regard, the Veteran's lay opinion that his headaches with memory loss are undiagnosed illnesses is insufficient to outweigh the medical expert who carefully considered the specific facts of this case, including the Veteran's lay complaints, and applied medical science.   

However, if the record establishes direct service connection for the Veteran's headaches and migraines with memory loss, service connection may be granted. In this case, the clinical evidence indicates that the January 2012 VA examiner emphasized that the etiologies of the Veteran's headaches are documented as hypertension, rhinitis, and sinusitis. Most critically, the examiner emphasized that the Veteran was diagnosed with holocephalic headaches (tension type), and suggested that the Veteran's headaches were attributable to his use of OTC pain medication and had an analgesic rebound component. The examiner also attributed the Veteran's memory loss to his past alcohol dependence and poor sleep. 

It is well established that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, when reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). As such, the January 2012 medical opinion is afforded significant probative value as the examiner reviewed the claims file, conducted an in-person examination and provided the basis for his medical opinion. 

The Board has considered the statements of the Veteran and his wife.  The lay testimony of the Veteran and his wife do not persuasively establish that a headache with memory loss condition was incurred during service. Neither the Veteran nor his wife is competent to diagnose the underlying disorder causing the headaches and memory loss and opine on the etiology of such underlying disorders.  Headaches and memory difficulties are capable of lay observation. However, while there is some evidence which indicates that the Veteran suggested that he had headaches with memory loss symptoms during service in 1992, his testimony has also related the onset of headaches and memory loss to a time beginning after his military service (1994 or 1995).  Thus, the facts are complex enough that the Veteran's intuition about the cause of his claimed disabilities is insufficient to outweigh the opinion of the medical expert.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").

Additionally, while STRs indicated that the Veteran reported headaches during service in 1982 and 1985, clinical evidence suggests that the Veteran was diagnosed with an upper respiratory infection and viral syndrome in service and reported headaches as a related symptom. The clinical evidence of record indicates that the viral conditions and associated headaches resolved and the Veteran's separation examination report did not reveal any abnormalities attributed to headaches and/or memory loss.  There is no medical evidence or persuasive lay evidence that indicates that the Veteran's headaches with memory loss manifested to a compensable degree within the one year presumptive period after separation from service.  Therefore, the Board finds that the evidence of record preponderates against a finding of service connection for headaches and migraines with memory loss on a presumptive basis. 

The Veteran has also contended that a physician had informed him that his headaches with memory loss are attributable to his active service. As to this, the April 2010 letter only relates a history as reported by the Veteran.  No definitive nexus opinion is rendered.  In contrast, the Veteran has been afforded VA examinations as to his claimed headaches with memory loss. A number of headache and memory loss related conditions have been diagnosed at the time of the examinations but the opinions rendered are all to the effect that each of the conditions which have been diagnosed are unrelated to the Veteran's military service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim and, so, the appeal must be denied. 38 U.S.C.A. § 5107  ; 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for headaches and migraines with memory loss, as due to an undiagnosed illness is denied.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appealed issue of an increased rating for lumbar sacral degenerative disease, claimed as lower back condition, currently rated as 10 percent disabling, and service connection for a sinus condition, as due to an undiagnosed illness. 

Lumbar Sacral Degenerative Disease

The Veteran contends that he is entitled to a higher rating for his service-connected lumbar sacral degenerative disease. 

The Veteran was last provided a VA examination in conjunction with his service-connected lumbar sacral degenerative disease in August 2011. The Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. A review of the claims file reveals that the prior VA examination report includes only active range of motion findings and does not include range of motion findings for passive range of motion. It also does not specify whether the results are weight-bearing or nonweight-bearing. An additional relevant opinion was also issued by the Court in Sharp v. Shulkin, 29 Vet. App. 26 (2017).  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  

Sinus Condition 

The Veteran contends that his sinus condition is a result of his military service, to include as due to an undiagnosed illness.

The Board observes that since the Veteran's military service, there have been multiple diagnoses of a sinus condition. These include allergic rhinitis, sinusitis, nasal septal deviation and osseous spur, and sinus related headache and facial pain. 

However, a February 1985 ER note indicated that the Veteran was diagnosed with a viral syndrome and reported nasal congestion. The Veteran was diagnosed with another upper respiratory infection in December 1985 and reported "flu-like" symptoms such as nasal congestion, a sore throat, and non-productive cough. A January 1998 Post Deployment Questionnaire indicated that that Veteran was deployed to Bosnia from September 1997 to January 1998 and reported that he a cold and sinus infection during his deployment. 

The Veteran was afforded a VA Gulf War examination in January 2011 and was diagnosed with allergic rhinitis. The Veteran reported nasal congestion, rhinorrhea, and sneezing. An April 2011 Gulf War examination indicated that the Veteran was diagnosed with sinusitis. The examiner opined that it is at least as likely as not that the Veteran's disability pattern is related to service in Southeast Asia. According to the examiner, the Veteran's conditions have a clear and specific etiology and diagnosis.  The opinion was not based on a review of the file. 

A July 2011 Gulf War examination report confirmed the Veteran's allergic rhinitis diagnosis with onset more than 10 years prior to the examination. The examiner rendered the clinical assessment that the Veteran's allergic rhinitis was not attributable to Al Eskan disease, "Desert Storm pneumonitis." According to the examiner, the Veteran's sinusitis could be related to his history of alcohol abuse and dependency.

An August 2011 CT scan revealed a nasal septal deviation and osseous spur. The CT scan also revealed a small left maxillary sinus mucus retention cyst. The Veteran's paranasal sinuses and sinus overflow tracts were otherwise clear. In a January 2012 statement, the Veteran claimed that he recently completed antibiotic treatment for a reoccurring sinus problem.

Also in January 2012, the Veteran was afforded a VA Gulf War examination. The examiner rendered the clinical assessment that the Veteran's sinusitis does not likely fit into the category of "undiagnosed illness" nor "diagnosed medically unexplained chronic multisymptom illnesses." The examiner noted that the August 2011 CT scan of the Veteran's sinuses showed a small left maxillary sinus mucous retention cyst and that the Veteran reported a history of sinusitis.   

During the hearing, the Veteran testified that he did not have any sinus issues before service and that he has experienced redness, inflamed sinuses, and a runny nose since separation. 

The Board finds that an addendum medical opinion is needed to determine whether the Veteran's sinus condition is related to his military service. STRs indicate that the Veteran reported sinus related symptoms during service, most critically, a January 1989 Post Deployment Questionnaire indicated that the Veteran reported suffering from a cold and sinus condition while deployed in Bosnia. The VA medical opinions are incomplete, as the examiners did not discuss the Veteran's in-service reports of a sinus condition and related symptoms. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination to 
determine the level of impairment due to his 
service-connected lumbar sacral degenerative disease.  The electronic claims file and copy of this Remand must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

(a) In order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups assessed in terms of the degree of additional range of motion loss.  If the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.

2.  Refer the Veteran's entire claims file to the January 2012 VA examiner who provided the January 2012 medical opinion, if available, if not, then to a VA health professional with the appropriate expertise. The file should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report. Based on a review of the entire record, including the STRs, the examiner is asked to provide an addendum opinion with respect to the following: 

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's diagnosed allergic rhinitis and/or sinusitis is the result of disease or injury incurred in or aggravated by service.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a report.

In making this assessment, the examiner should consider and discuss: (1) the August 1982 STR, (2) the February 1985 ER treatment note, (3) the December 1985 STR, (4) the January 1998 Post Deployment Questionnaire, (5) the August 2011 CT scan, and relevant post-service clinical records and lay statements. 

3. Thereafter, the AOJ should re-adjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a SSOC and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.§§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


